In the Missouri Court of Appeals
             Eastern District
JANUARY 13, 2015

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).

1.   ED100634    T.S.G., RES V. T.P., APP

2.   ED100783 ERIC HICKERSON, APP V STATE OF MISSOURI, RES

3.   ED101213 JOHN STRAKE APP V ROBINWOOD WEST COMMUNITY
     RES

4.   ED101221 JOSHUA SCRUGGS, APP V STATE OF MISSOURI, RES

5.   ED101237 MANDI M. MOORE, RES V JASON K. MOORE, APP

6.   ED101364 IN THE INTEREST OF: J.S.R.

7.   ED101571 J.A.K, APP V K.L.K., RES



WITHDRAWAL(S):

1.   ED101006 KEVIN LUCIOUS, APP V STATE OF MISSOURI, RES



CORRECTION(S):

1.   ED101147 RUTH MICKELS ETAL, APP V DR. RAMAN DANRAD MD,
     RES